Citation Nr: 9910699	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-10 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a respiratory 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for watery eyes.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from December 1966 to 
January 1969.  His service during this period included a tour 
in Vietnam.  The veteran was also released from active duty 
under conditions other than honorable for the period from 
August 1970 to March 1972.  In regard to this latter period 
of service, the RO issued an administrative decision in 
January 1973 barring the veteran from receiving benefits of 
all laws administered by the VA.  This was based on the RO's 
determination that the veteran's other than honorable 
discharge was due to willful and persistent misconduct.  See 
3.12(d)(4).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision that denied 
the veteran's claim of service connection for a respiratory 
disability, watery eyes and headaches.  This matter was 
previously before the Board in June 1998 at which time it was 
remanded to the RO for further procedural development.


FINDINGS OF FACT

1.  In a January 1995 rating decision, the RO denied service 
connection for a respiratory disability, watery eyes and 
headaches.  The veteran was provided notice of the decision 
and of his appellate rights, did not appeal this 
determination, and the decision became final.

2.  Evidence added to the record since the January 1995 
rating decision is not cumulative or redundant, is relevant 
and probative, and, when viewed in conjunction with the 
evidence previously of record is so significant that it must 
be considered in order to fairly decide the merits of the 
case.

3.  The record does not include competent evidence of a 
current eye disability.

4.  The record does not include competent evidence that a 
respiratory disability or headaches are linked to a disease 
or injury that was present in service, or to exposure to 
Agent Orange.


CONCLUSIONS OF LAW

1.  Evidence received since the January 1995 RO decision 
denying service connection for a respiratory disability, 
watery eyes and headaches is new and material, and the 
veteran's claims are reopened.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156 (a) (1998).

2.  The veteran's claims of service connection for a 
respiratory disability, watery eyes and headaches are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's May 1966 pre-enlistment examination report 
shows that he had asthma up until age 16 or 17.  It also 
shows that he had not had any asthma attacks since age 12 and 
had no family history of asthma.  It further shows that his 
evaluation in this regard was normal, and that he had normal 
neurological and eye evaluations. 

At his separation examination in January 1969, the veteran 
had normal neurology and eye evaluations.  He also had normal 
evaluations of the nose and sinuses.

On file is a January 1992 medical record from a VA medical 
center which shows that the veteran was hospitalized 
overnight due to a head injury and neck pain.  According to 
the record, the veteran was initially brought to the 
emergency room where he reported that he had been hit on the 
left forehead.  

A March 1992 VA medical record notes that the veteran needed 
reading glasses.  According to an April 1992 VA medical 
record, the veteran had recovered from head trauma, but 
complained of neck and shoulder pain.  A subsequent VA 
treatment record in September 1992 contains the veteran's 
report that he had continued to live with neck pain and 
occipital headaches. 

In September 1992 the veteran filed a claim for VA pension 
benefits due to cervical problems and headaches.

VA treatment records from October to December 1992 show that 
the veteran was treated for cervical problems.

In January 1993 the veteran filed a claim for VA compensation 
benefits due to breathing problems, watery eyes and 
headaches.  He claimed that these disabilities were secondary 
to his exposure to Agent Orange.

According to an April 1993 VA medical record, the veteran was 
seen in follow-up for asthma and chronic obstructive 
pulmonary disease (COPD).

At a VA general examination in August 1993, the veteran 
complained of headaches, right shoulder and arm problems, 
watery eyes and breathing problems.  In regard to breathing 
problems, he reported that he did not breathe as freely or as 
deeply or as well as he might, and he complained of shortness 
of breath on physical exertion.  He said that he had asthma 
as a child, but outgrew this and had no difficulty when he 
entered service.  He had no complaints of vision and no 
history of injury.  On examination the veteran's eyelid 
conjunctivae were clear.  His pupils were round and equal and 
reactive to light and accommodation.  Fundae appeared "N" 
with no abnormality found.  The veteran was diagnosed as 
having chronic bronchitis.

Pulmonary function tests performed by VA in August 1993 
revealed mild restrictive disease.

At a VA neuropsychiatric examination in August 1993, the 
veteran complained of headaches for the past year or so.  He 
said that they were mainly in the occipital area and were 
aggravated whenever he moved his head or neck.  He was 
diagnosed as having "Headaches.  No neurological sequelae."

In October 1993 the RO received duplicate VA medical records 
dated in September and October 1992.

In January 1995 the RO denied the veteran's claim of service 
connection for a respiratory disability, watery eyes and 
headaches.

The following evidence summarized below was submitted to the 
RO following the veteran's August 1996 application to reopen 
claims of service connection for a respiratory disability, 
watery eyes and headaches.

In October 1996 the RO received a copy of the veteran's Agent 
Orange History and Physical Exam report that was based on a 
January 1993 examination.  His history as noted on this exam 
report included headaches and soreness in the mid chest with 
deep breath for one year.  His history also included 
shortness of breath and stuffy nose for years, and eyes that 
were red and ran a lot.  It is noted on this report that the 
veteran had reading glasses for one year which helped.  It is 
also noted that the veteran said that he had a jump injury in 
1970 and had had "no problem with this" until about one 
year earlier when he began to develop neck pain and 
headaches.  The veteran's reported habits included smoking 
for 30 years, one pack a day.  He was diagnosed as having 
asthma versus mild early chronic obstructive pulmonary 
disease, chronic sinusitis and refractory changes of the eye.

Also in October 1996 the RO received VA treatment records.  
These records include treatment in September 1993, August 
1994 and September 1994.  According to the September 1993 VA 
treatment record, the veteran was being seen for a follow-up 
for asthma.  It is noted on this record that he had a history 
of asthma and continued to smoke.  An impression was given of 
asthma by history.  A Metaprel inhaler was prescribed.  
Records in August and September 1994 reflect diagnoses of 
asthma and contain the veteran's request for medication 
refills.

Another record received by the RO in October 1996 is dated in 
November 1994 and shows that the veteran was hospitalized for 
a condition unrelated to those on appeal.  This record also 
shows that while hospitalized, the veteran experienced asthma 
problems for which he was given inhalers.

Additional VA treatment records that the RO received n 
October 1996 are dated in December 1995, February 1996 and 
April 1996.  These records reflect diagnoses of bronchial 
asthma and contain the veteran's requests for medication 
refills.

In a November 1996 rating decision, the RO denied the 
veteran's claims of service connection for a respiratory 
disability, watery eyes and headaches.

In his January 1997 notice of disagreement, the veteran said 
that his breathing problems, watery eyes and headaches were 
the result of his exposure to herbicides.  He requested that 
he be scheduled for an examination in order to ascertain 
whether these conditions resulted from Agent Orange exposure.

II.  Legal Analysis

The veteran's initial claim of service connection for a 
respiratory disability, watery eyes and headaches was denied 
by the RO in January 1995.  The veteran did not timely appeal 
this decision following the provisions of 38 C.F.R. § 20.200 
(1998), and it is final.  See 38 C.F.R. § 20.1103 (1996).  In 
order to reopen a claim of service connection for these 
disabilities, new and material evidence must be submitted 
since the January 1995 disallowance of the claim.  See 
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 
(1990); Evans v. Brown, 9 Vet. App. 273 (1996).

As pointed out by the Board in June 1998, although the 
November 1996 RO decision (which is the subject of this 
appeal) addressed the veteran's claim of service connection 
for a respiratory disability, watery eyes and headaches, on a 
direct service connection basis without regard to the issue 
of finality, the Board has a legal duty under 38 U.S.C.A. 
§§ 5108 and 7104(b) to consider the new and material issue 
regardless of the RO's actions.  Barnett v. Brown, 8 Vet. 
App. 
1 (1995).  Accordingly, this matter was remanded to the RO in 
June 1998 for its initial consideration of the finality 
question in compliance with the veteran's procedural due 
process rights.  In so doing, the RO determined in July 1998 
that new and material evidence had not been submitted 
sufficient to reopen the veteran's claim of service 
connection for a respiratory disability, watery eyes and 
headaches.

Subsequent to the RO's July 1998 determination, in September 
1998, the United states Court of Appeals for the Federal 
Circuit issued a decision that changed the standard for 
determining whether new and material evidence had been 
submitted sufficient to reopen a claim of service connection.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
Federal Circuit expressly rejected the standard for 
determining whether new and material evidence had been 
submitted sufficient to reopen a claim as set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991) and held that there is 
no longer a requirement that in order to reopen a claim, the 
new evidence, when viewed in the context of all the evidence, 
both new and old, create a reasonable possibility that the 
outcome of the case on the merits would be changed.  Hodge, 
supra.

Instead, the Federal Circuit in Hodge held that new and 
material evidence means evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In addition, for the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Following Hodge, the United States Court of Appeals for 
Veterans Claims (Court) (formerly the United States Court of 
Veterans Appeals) in Elkins v. West, No. 97-1534 (U.S. Vet. 
App. Feb. 17 1999) (en banc), and in Winters v West, No. 97-
2180, (U.S. Vet. App. Feb. 17 1999) (en banc) set forth a 
three-part test for the adjudication of previously denied 
claims to which finality had attached.  Under the new Elkins 
test, the Secretary must first determine whether the veteran 
has presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally decided claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim the Secretary must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  Third, if the claim is well 
grounded, the Secretary may then proceed to evaluate the 
merits of the claim, but only after ensuring that his duty to 
assist under 38 C.F.R. § 5107(b) has been fulfilled.  Elkins, 
slip op. at 14-15; Winters, slip op. at 4.

It is evident from the evidence in this case that the first 
part of the Elkins test has been met.  That is, additional 
evidence has been submitted since the 1995 decision that has 
not been previously considered and which bears directly and 
substantially upon the issue of service connection for a 
respiratory disability, watery eyes and headaches.  Such 
evidence includes an Agent Orange History and Physical Exam 
report performed by VA in 1993.  This report contains the 
veteran's complaints in regard to his respiratory system, 
watery eyes and headaches, and contains the results of a 
physical examination pertaining to these complaints.  Other 
evidence submitted after 1995 also reflects diagnoses related 
to the veteran's respiratory system.  This noted evidence is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge, supra.  Having 
determined that new and material evidence has been added to 
the record, the veteran's claims of service connection for a 
respiratory disability, watery eyes and headaches are 
reopened.

Well groundedness

As the veteran's claims have been reopened, the Board must 
now immediately determine whether, based upon all the 
evidence of record in support of the claim, presuming its 
credibility, the reopened claims are well grounded pursuant 
to 5107(a).  Elkins; Winters.  

Three types of evidence must be presented in order for a 
claim for service connection to be well grounded:  (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d at 1464, 1468 (Fed Cir 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The veteran contends that his respiratory disability, watery 
eyes and headaches are due to his exposure to Agent Orange.  
In this regard, he requested that he be afforded a VA 
examination in order to determine whether such claimed 
disorders are indeed related to exposure to Agent Orange.  

The regulatory provisions that pertain to a claim of 
presumptive service connection based on exposure to certain 
herbicide agents are not applicable to this case since the 
veteran's claimed respiratory disability, watery eyes and 
headaches, are not diseases listed under 38 C.F.R. 
§ 3.309(e).  The diseases that are listed under § 3.309(e) 
include chloracne or other related diseases, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers and soft-tissue 
sarcoma.  Since neither the veteran's claimed respiratory 
disability, watery eyes or headaches are diseases included in 
the list of § 3.309(e), such disorders cannot be presumed to 
be service-connected under this regulation.  Consequently, 
this regulation is not applicable to the veteran's claim.  
See 38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (1998).

Notwithstanding the inapplicability of the presumptive 
service connection regulations, the veteran's claims must 
also be considered on a direct service connection basis.  
However, his claims in this regard are not plausible and 
therefore not well grounded.  This is so based on the lack of 
evidence sufficient to meet the three elements for a well 
grounded claim set out in Caluza.  38 U.S.C.A. § 5107(a).  
Winters, supra.

With respect to the claim of service connection for a 
respiratory disability, the only notation of any such 
disability in the veteran's service medical records (for his 
first period of service) is on his pre-enlistment examination 
report.  On this report it is noted that the veteran had a 
history of asthma until age 16 or 17, with no attacks since 
age 12.  However, a respiratory evaluation at this 
examination was normal.  This notation of a history of 
asthma, in view of the veteran's normal respiratory 
evaluation at his pre-enlistment examination, does not 
constitute clear and unmistakable evidence to rebut the 
presumption of soundness.  In other words, the veteran is 
presumed to have been sound at his entry into service in 
December 1966.  See Crowe v. Brown, 7 Vet. App. 238, 245 
(1994); Parker v. Derwinski, 1 Vet. App. 522 (1991).

The first postservice diagnosis of a respiratory disability 
is not until August 1993, over two decades after the 
veteran's service.  It was at this time that the veteran 
underwent a VA general examination and was diagnosed as 
having chronic bronchitis.  Pulmonary function tests 
performed in August 1993 revealed mild restrictive lung 
disease.  The veteran was also diagnosed in 1993 as having 
chronic sinusitis and asthma.  Despite these respiratory 
diagnoses, there is no medical evidence of record that links 
any of these diagnoses to the veteran's first period of 
service, including to exposure to Agent Orange.  

Similarly, there is no medical evidence linking the veteran's 
headaches to service.  His service medical records are devoid 
of any complaints or treatment for headaches, and the 
earliest evidence of headache complaints is found on an 
August 1992 VA neurological examination report.  According to 
this report, the veteran complained of having headaches for a 
year or so.  Later, in September 1992, the veteran was seen 
at a VA medical facility where he reported that there had 
been no change in his condition and that he continued to live 
with right neck pain and occipital headaches.  It is 
interesting to note that evidence in January 1992 relates the 
veteran's head and neck pain to head trauma that the veteran 
sustained in January 1992.  

Because the record is devoid of evidence that relates the 
veteran's headaches in 1992 to his service from 1966 to 1969, 
or to exposure to Agent Orange, a claim of service connection 
for headaches is implausible.

The veteran's service medical records do not show complaints 
or treatment related to his eyes, and he was found to have a 
normal evaluation of his eyes at his separation examination 
in 1969.  He was also shown to have a normal evaluation of 
his eyes at a VA general examination in August 1993.  
Although he was diagnosed as having refractory changes of the 
eyes at a Agent Orange examination in January 1993, this 
diagnosis is not related to his claimed watery eye 
disability.  Moreover, refractive error of the eye is not a 
disease or injury within the meaning of applicable 
legislation.  See 38 C.F.R. § 3.303(c).  

Not only is the evidence devoid of a medical opinion linking 
a current eye disability to service, it is devoid of a 
current eye disability which is recognizable by VA as a 
disease or injury.  See 38 C.F.R. § 3.303(c); Caluza, supra.  
Without proof of a current eye disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The veteran's opinion that his claimed disabilities are 
related to his exposure to Agent Orange is not cognizable 
evidence that will suffice to make his service connection 
claims well grounded since, as a layman, he has no competence 
to render an opinion as to the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, although 
he requested that he be afforded VA examinations in order to 
address the question of a possible relationship between his 
claimed disabilities and exposure to Agent Orange, there is 
no such duty to assist the veteran in light of his 
implausible claims.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Inasmuch as the veteran has not submitted competent medical 
evidence of a current eye disability, or of medical evidence 
of causality linking his current headache and respiratory 
disabilities to service, including exposure to Agent Orange, 
his claims must be denied as not well grounded.  Grottveit v. 
Brown, supra.


ORDER

Service connection for a respiratory disability, watery eyes 
and headaches is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

